Citation Nr: 1813486	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an increased rating for asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 30 percent for asbestosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a January 2018 letter, the Veteran indicated he wished to withdraw his pending appeal for entitlement to an increased rating for asbestosis.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for asbestosis is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


